Citation Nr: 0501481	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for recurrent 
dislocation of the left shoulder disorder, currently 
evaluated at 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The veteran, who had active service from October 1951 to 
September 1953, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have limitation of motion of the arm 
to 25 degrees from the side, fibrous union of the humerus, 
nonunion of the humerus (false flail joint), or loss of the 
head of the humerus (flail shoulder).



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
recurrent dislocation of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2004); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, Diagnostic Code 5202,     
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2002

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and his representatives of information and evidence needed to 
substantiate a claim.  Collectively, the July 2002 rating 
decision and the Statement of the Case issued in connection 
with this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter to the 
veteran dated in April 2002 specifically notified the veteran 
of the provisions of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not he or the VA bears the burden of producing or 
obtaining that evidence or information.

With respect to the VCAA notice letter to the veteran, the 
United States Court of Appeals for Veterans Claims (Courts) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that the VCAA notice, as required by 38 
U.S.C.A. §  5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  The RO did so in this case.  As indicated above, 
the notice letter was dated in April 2002 and the RO's 
decision was dated in July 2002.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file and the veteran has been 
afforded a VA examination in connection with his current 
appeal.  The veteran has not indicated to the Board that 
there is any additional evidence that needs to be obtained in 
order to fairly decide his claim.  Therefore, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the record is complete and this matter is ready 
for appellate review.  


Background and Evidence

Historically, a January 1954 rating decision granted service 
connection for recurrent dislocation of the left shoulder 
with a closed reduction and was assigned a 20 percent 
evaluation under Diagnostic Code 5202 effective from 
September 1953.  This decision was based on a review of 
service medical records as well as a VA examination.  This 
evaluation continued until a rating decision from April 1964 
which temporarily increased the evaluation to 100 percent 
from March 1964 to June 1964 during a time in which the 
veteran was hospitalized for recurrent dislocation of the 
left shoulder.  In June 1964, the rating was restored to 20 
percent again, and that evaluation has remained in effect 
since that time.  

In August 1999, the veteran was afforded a VA examination.  
In this examination, the examiner noted that the veteran was 
right-handed dominant.  

In March 2002, the veteran requested to be reevaluated for 
his left arm disorder because it had worsened and that he had 
daily pain.  

In May 2002, the veteran submitted a statement stating that 
he had hurt his shoulder in 1951 and that since then his 
shoulder had dislocated 20 times.  He stated that after his 
operation, his shoulder was fine for two years, but after two 
years the pain and suffering was continual.  He reported that 
when he went to the VA hospital for treatment, he was given 
various medications and shots, however the pain never went 
away.  He stated that his left arm was very weak and much 
smaller than the right arm, and that the pain was much worse 
than before.        

In May 2002, the veteran was afforded a VA examination in 
connection with his claim.  The examiner reviewed the 
veteran's claims file and noted the veteran's history.  The 
examiner reported that in 1951 the veteran fell on an 
obstacle course and dislocated his left shoulder.  After the 
incident, the veteran had up to 20 recurrent dislocations of 
his left shoulder, and was treated conservatively with 
physical therapy during this time.  Because of the recurrent 
dislocations, the veteran underwent a surgical reconstruction 
with the Bristow procedure in March 1964.  The veteran did 
not have further dislocations since the procedure, but he did 
have a decreased range of motion.  The veteran was evaluated 
in August 1999 and diagnosed with degenerative joint disease 
of the left shoulder as well as a rotator cuff tear and 
status post surgical repair of his left shoulder dislocations 
with the Bristow procedure.  The veteran contemporaneously 
complained of continued worsening of his left shoulder in 
that he had constant left shoulder pain without clear 
exacerbating factors.  The veteran reported taking salicylate 
but with no relief.  At night, the veteran reported using a 
left shoulder brace to prevent dislocations.  The veteran 
reported being capable of doing basic activities of daily 
living without limitation.  

Upon physical examination, the examiner noted that the 
veteran has an 18.5 cm curvilinear scar involving the left 
shoulder anteriorly and superiorly.  The scar was clean, dry, 
and intact without erythema or tenderness to palpation.  The 
veteran had 5/5 motor strength in hand grasp and biceps 
strength bilaterally.  He had 5/5 right deltoid and right 
triceps and had 4-/5 left triceps strength and 4+/5 left 
deltoid strength.  The veteran had tenderness to palpation 
over the superior and anterior aspect of his left shoulder, 
but no tenderness to palpation over the greater aspect of his 
right shoulder.  The veteran had full range of motion of his 
right shoulder, but the left shoulder had forward flexion of 
60 degrees further limited by pain at 60 degrees.  His left 
shoulder had extension of 20 degrees further limited by pain 
at 20 degrees.  The veteran had internal and external 
rotation of 90 degrees full without limitation and had 
abduction of 40 degrees further limited by pain at 40 degrees 
as well as adduction of 30 degrees further limited by pain at 
30 degrees.  The examiner concluded that the veteran had 
degenerative joint disease of the left shoulder with a 
rotator cuff tear and with a history of the aforementioned 
surgery for his left shoulder.  The examiner noted that 
shoulder X-rays showed mild degenerative changes of the left 
acromioclavicular joint and internal fixation of the inferior 
portion of the left glenoid.  

A rating decision dated in July 2002 continued the 20 percent 
evaluation for left shoulder recurrent dislocation.  The 
veteran filed a Notice of Disagreement in August 2002 and 
then submitted an additional statement in March 2003.  In 
that statement the veteran stated the reasons for his appeal.  
He reported that he was very limited in his daily abilities 
and that his left arm was much weaker than his right arm.  He 
indicated that he had to use a device to stabilize his left 
shoulder and that when he slept at night his shoulder 
painfully locked so that he could not move it.  He reported 
that he had been advised by his doctor to take medications 
and do exercises, but that neither of these helped and caused 
more pain.  The veteran also reported feeling scared because 
he felt unbalanced when he walked because he leaned to the 
right side and felt like he was going to fall.  He also had 
difficulty standing up and walking up stairs because he could 
not grasp the railing with his left hand.       

In October 2004, the veteran's representative submitted a 
written brief in which he contended that the Board should 
consider the assignment of a separate evaluation for 
"arthritis", consistent with the findings noted in 
VAOPGCPREC 23-97.

Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When a question arises as to which of two disability ratings 
applies under a particular diagnostic code, the higher 
evaluation will be assigned if the disability more nearly 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When making a disability 
evaluation, the veteran's entire history is reviewed, but the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
in evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

The veteran's shoulder disability is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5202 for impairment of the 
humerus.  The veteran is right-handed dominant so the 
shoulder disorder would be evaluated under the minor 
extremity criteria of the Diagnostic Code.  Under Diagnostic 
Code 5202 for minor extremities, a 20 percent evaluation is 
assigned for recurrent dislocation of the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level.  A 20 percent evaluation is also assigned 
for recurrent dislocation of the minor arm scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 20 percent evaluation is also in order for 
malunion of the humerus with marked deformity of the minor 
arm or moderate deformity.  A 40 percent evaluation is 
assigned for fibrous union of the humerus, while a 50 percent 
evaluation is assigned for a nonunion of the humerus (false 
flail joint).  A 70 percent evaluation is assigned for loss 
of the head of the humerus (flail shoulder).   38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2004).  

Alternately, under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 
20 percent evaluation is assigned if the motion of the arm 
(as a minor extremity) is limited at shoulder level or if the 
motion is limited to midway between the side and shoulder 
level.  A 30 percent evaluation is assigned if the motion of 
the arm is limited to 25 degrees from the side.    

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's 
shoulder disorder.  

Significantly, the Board notes that the evidence of record 
shows that the primary symptomatology both reported by the 
veteran and shown on examination is pain and limitation of 
motion.  The evidence does not show a recent history of 
infrequent or frequent recurrent dislocations and guarding of 
all movements although the evidence does show motion limited 
by pain.  Nonetheless, the currently assigned evaluation does 
contemplate such symptomatology under Diagnostic Code 5202.  
As noted above, in order to warrant a higher evaluation under 
Diagnostic Code 5202, there must be evidence of fibrous union 
of the humerus, nonunion of the humerus (false flail joint), 
or loss of the head of the humerus (flail shoulder).  Such 
findings are not shown by the objective evidence of record.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2004).  

The Board has also considered whether the veteran's left 
shoulder disorder can be assigned a higher evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201 
which contemplates limitation of motion of the arm.  In order 
to warrant an evaluation of 30 percent under Diagnostic Code 
5201, there must be limitation of motion to 25 degrees from 
the side.  The most recent VA examination of the veteran in 
May 2002 noted the veteran's range of motion in his left 
shoulder and arm.  The left shoulder had decreased forward 
flexion and abduction.  See 38 C.F.R. § 4.71, Plate I  
(2004).  Further, other than internal and external rotation, 
the examiner noted that all ranges of motion were accompanied 
by pain.  However, the veteran had forward flexion to 60 
degrees with pain and abduction to 40 degrees also with pain.  
As such, the Board is unable to conclude that the motion of 
the veteran's left shoulder is limited to 25 degrees from the 
side as is contemplated by the next higher evaluation of 30 
percent under Diagnostic Code 5201.  

In evaluating the veteran's left shoulder disability under 
Diagnostic Codes 5201 and 5202, the Board has also considered 
whether there is any additional functional impairment due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness, but finds that a higher evaluation is 
not warranted.  In this regard, the Board notes that the 
veteran's left shoulder had painful motion at the time of the 
May 2002 VA examination.  He was also found to have normal 
motor strength in hand grasp and biceps strength, 
bilaterally, and only slightly decreased left triceps 
strength and left deltoid strength.  In order to warrant a 
rating in excess of 20 percent with consideration of the 
provisions of 38 C.F.R. § 4.40 and 4.45, the record would 
have to contain some objective evidence of additional 
functional impairment due to such factors as pain and 
fatigability that would warrant a higher evaluation under 
either Diagnostic Code 5202 or 5201 in this case and beyond 
what is currently objectively shown.  Without objective 
findings comparable to limitation of motion to the degree 
specified in the Rating Schedule for a higher evaluation even 
with consideration of the provisions set forth in DeLuca, 
supra, the Board finds that a higher evaluation is not 
warranted for the veteran's service-connected left shoulder 
disorder.  Accordingly, the Board finds that entitlement to 
an evaluation in excess of 20 percent for a left shoulder 
disorder is not warranted.  

The veteran and his representative also assert that the 
veteran should be assigned a separate rating for arthritis, 
in addition to the evaluation for the left shoulder disorder 
under VAOPGCPREC 23-97.  In VAOPGCPREC 23-97, the VA General 
Counsel held that where the manifestations of a condition 
create a separate disability, the symptomatology of which 
neither duplicates nor overlaps that of another condition, 
assigning a separate rating under the appropriate diagnostic 
code does not violate the provisions of 38 C.F.R. § 4.14, 
which prohibits evaluating the same manifestations of a 
condition, albeit diagnosed variously, under different 
ratings.  The opinion held, for example, that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003, for arthritis, and 
5257, for instability.  See also Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The Board notes in this regard that in this 
case, every appropriate diagnostic code for the veteran's 
left shoulder disability is based on limitation of motion, so 
a separate rating for arthritis is not appropriate as a 
rating for arthritis would also be based on limitation of 
motion of the affected part.  See 38 C.F.R. § 5003, 5010 
(2004).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2004), have been considered as required by the 
holding of the United States Court of Appeals for Veterans 
Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no assertion or showing that the 
veteran's left shoulder disability has resulted in 
interference with his employability in a manner beyond that 
contemplated by the rating criteria, or has necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An evaluation in excess of 20 percent for recurrent 
dislocation of the left shoulder is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


